Citation Nr: 1018020	
Decision Date: 05/14/10    Archive Date: 05/26/10

DOCKET NO.  09-00 080A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
lumbosacral strain with degenerative joint disease and 
arthritis. 

2.  Entitlement to an increased rating in excess of 10 
percent for residuals of a gunshot wound to the right hand 
with arthritis. 

3.  Entitlement to service connection for bilateral hearing 
loss. 

4.  Entitlement to service connection for bilateral tinnitus. 

5.  Entitlement to a total disability rating due to 
individual employability resulting from service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to 
September 1945 and is a recipient of the Purple Heart and 
Silver Star medals, as well as the Combat Infantry Badge.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from February and November 2007 rating decision 
issued by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Cleveland, Ohio.  

In March 2010, the Veteran testified at a hearing before the 
undersigned Acting Veterans Law Judge at the RO.  A 
transcript of the hearing is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to increased ratings for 
lumbosacral strain and residuals of a gunshot wound to the 
right hand and entitlement to TDIU are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.




FINDINGS OF FACT

1.  The Veteran's bilateral sensorineural hearing loss is 
etiologically related to active duty service.  

2.  The Veteran's bilateral tinnitus is etiologically related 
to active duty service.  


CONCLUSIONS OF LAW

1.  Service connection for bilateral hearing loss is 
warranted.  38 U.S.C.A. §§ 1110, 1154(b) (West 2002); 38 
C.F.R. §§ 3.303, 3.385 (2009).

2.  Service connection for bilateral tinnitus is warranted.  
38 U.S.C.A. §§ 1110, 1154(b); 38 C.F.R. § 3.303.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the Veteran in proceeding with this appeal given 
the favorable nature of the Board's decision.  

The Veteran contends that he developed bilateral hearing loss 
and tinnitus due to noise exposure during active duty 
service.  He testified at the March 2010 hearing that he 
began to notice a gradual loss of hearing after his discharge 
from military service.  He also testified that his bilateral 
tinnitus began during active duty and has continued to the 
present day.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence 
or aggravation of a disease or injury; and (3) a causal 
relationship between the present disability and the disease 
or injury incurred or aggravated during service.  Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service records are negative for evidence of hearing loss or 
tinnitus, and the Veteran's hearing was normal at a whisper 
test performed during the September 1945 separation 
examination.  Service personnel records do, however, 
establish that the Veteran served as an infantryman during 
combat operations in France and Germany during World War II 
and is a recipient of the Purple Heart and Silver Star 
medals.  In this regard, the Board notes that where a Veteran 
engaged in combat, satisfactory lay evidence that an injury 
or disease was incurred in service will be accepted as 
sufficient proof of service connection where such evidence is 
consistent with the circumstances, conditions, or hardships, 
of service.  38 U.S.C.A. § 1154(b) (West 2002).  

Noise exposure, such as that described by the Veteran at his 
March 2010 hearing, is consistent with the circumstances of 
his service in Europe.  Thus, the sole question for 
consideration, then, is whether the Veteran's current hearing 
loss and tinnitus is attributable to the in-service noise 
exposure 

It is not in dispute that the post-service evidence contains 
competent evidence of bilateral hearing loss and tinnitus.  
Clinical records from the Dayton VA Medical Center (VAMC) 
indicate that the Veteran has worn hearing aids since 1996, 
and he was diagnosed with bilateral sensorineural hearing 
loss during a June 2007 VA examination.  Audiometric testing 
at that time revealed hearing loss meeting the standards set 
forth under 38 C.F.R. § 3.385 and thus he has impaired 
hearing for VA compensation purposes.  

Although tinnitus was not diagnosed by the VA examiner or 
during VA treatment, the Veteran is competent to testify to 
the observable symptoms of tinnitus.  See Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-1377 (Fed. Cir. 2007).  The 
Board finds that his statements regarding the ringing in his 
ears are competent evidence that he currently has tinnitus.  
Moreover, such statements are found to be credible here.  
Accordingly, the first two elements necessary for service 
connection-a current disability and in-service injury-have 
been established.  

The Veteran has reported a continuity of symptoms since 
active duty service with respect to his hearing loss and 
tinnitus.  He testified at the March 2010 hearing that his 
hearing gradually worsened after service and that he noticed 
the onset of tinnitus during active duty that has continued 
to the present day.  Although the August 2007 VA examiner 
provided an opinion against the Veteran's claims for service 
connection, this opinion was predicated on statements made by 
the Veteran regarding the onset of his disability.  These 
statements were later clarified by the Veteran at his March 
2010 hearing.  The Board finds that the continuity of 
symptoms reported by the Veteran are credible and establish a 
nexus linking his hearing loss and tinnitus to active duty 
service.  All the elements necessary for establishing service 
connection are therefore met and the Veteran's claims for 
service connection for hearing loss and tinnitus are granted.  

In reaching the above conclusion, the evidence is at least in 
equipoise, and the benefit of the doubt doctrine has been 
applied.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).



ORDER

Entitlement to service connection for bilateral hearing loss 
is granted, subject to governing criteria applicable to the 
payment of monetary benefits. 

Entitlement to service connection for bilateral tinnitus is 
granted, subject to governing criteria applicable to the 
payment of monetary benefits. 


REMAND

During the March 2010 hearing, the Veteran testified that he 
was scheduled to undergo a physical examination of his low 
back and right hand disabilities at the VAMC in a few days.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered constructively in 
the possession of VA during the consideration of a claim, 
regardless of whether those records are physically on file.  
See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, upon 
remand, any additional records of medical treatment from the 
Dayton VAMC dated from November 2008 onward should be 
obtained and added to the claims folder.  

With respect to the claim for entitlement to TDIU, the duty 
to assist requires that VA obtain an examination which 
includes an opinion on what effect the Veteran's service-
connected disabilities have on his ability to work.  Friscia 
v. Brown, 7 Vet. App. 294, 297 (1994).  The Veteran was 
provided VA examinations of his low back and right hand 
residual gunshot wound disabilities in August 2007, but the 
examiners did not provide opinions regarding whether these 
disabilities prevented the Veteran from working.  Therefore, 
an examination is needed to ascertain whether the Veteran's 
service-connected disabilities combine to render him unable 
to secure or follow a substantially gainful occupation.   



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Associate all available records of 
treatment from the Dayton VAMC dated from 
November 2008 with the claims folder.  If 
no additional records are located, then 
this fact should be noted in the record.

2.  The Veteran should be afforded a VA 
examination to ascertain whether he is 
currently unemployable due solely to his 
service-connected disabilities.  The 
claims folder must be made available to 
and reviewed by the examiner.  The 
examination report should reflect that 
the claims folder was reviewed.

The examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or better probability) 
that the Veteran's service-connected 
disabilities are sufficient in 
combination to preclude him from 
obtaining or maintaining any form of 
substantially gainful employment 
consistent with his education and 
occupational background.  The rationale 
for this opinion should be provided.  

The Veteran is currently service-
connected for lumbosacral strain with 
degenerative joint disease, residuals of 
a gunshot wound to the right hand with 
arthritis and a scar, residuals of cold 
weather injuries to the right and left 
feet, pes cavus and hammertoes of the 
left foot, and residuals of an injury to 
the left wrist with arthritis.  

3.  Thereafter, readjudicate the claims 
on appeal.  If the benefits sought on 
appeal are not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case, 
before the case is returned to the Board, 
if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


